DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-8 and 15-18 are pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rindy (US 7886783)
As Per Claim 1, Rindy discloses A system comprising a tank [Fig. 2a, #12] for storing a food or beverage powder and a powder refilling container [Fig. 2a, #16] for refilling the tank with the food or beverage powder [abstract], wherein: 
the tank [Fig. 2a, #12] comprises a storing chamber [Fig. 2a, #14] and a powder inlet [Fig. 2a, #32], wherein the powder inlet [Fig. 2a, #32] comprises a receiving area [Fig. 2a, 28]  comprising a socket [Fig. 2a, #22], and wherein internal walls of the socket [refer to annotated Fig. 2a, #22] comprise at least one first guiding pin [Fig. 2a, #36] and/or first groove;
 the powder refilling container [Fig. 2a, #16] comprises a powder outlet [Fig. 2a, #52], wherein external walls of the powder outlet [Fig. 2a, #52] comprise at least one second guiding groove [refer to annotated Fig. 2a, #B below; the examiner is interpreting the space created between the two walls of the outlet (52) as being a groove] and/or second pin; 

    PNG
    media_image1.png
    734
    775
    media_image1.png
    Greyscale

the powder outlet [Fig. 2a, #52] of the powder refilling container [Fig. 2a, #16] and the powder inlet [Fig. 2a, #32] of the tank [Fig. 2,a #12] is designed for cooperating together [Fig. 2b, #32 & #52] in order to create a connection and a path for the food or beverage powder between the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]  and the powder inlet [Fig. 2b, #32] of the tank [Fig. 2a, #12]; 
and the connection between the at least one second guiding groove [refer to annotated Fig. 2a, #B below]and/or second pin of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #12] and the at least one first guiding pin [Fig. 2b ,#36] and/or first groove of the powder inlet [Fig. 2b ,#32]  of the tank [Fig. 2a, #12] is designed so that, once the powder inlet [Fig. 2b, #52] and the powder outlet are connected [Fig. 2b, #32], the connection enables the positioning of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]: 
a first position wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2v, #16] is oriented upwardly relative to the tank [Fig. 2c, #12], and 
 a second position wherein the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16] is oriented downwardly relative to the tank [Fig. 2b, #12], and the system is configured to maintain the connection [Fig. 2c, #52 & #32] between the powder outlet and the powder inlet  [Fig. 2c, #52 & #32] as the powder outlet [Fig. 2c, #52] moves between the first position [Fig. 2b] and the second position [Fig. 2c] , and the upwardly oriented refilling container positions the powder outlet [Fig. 2c, #52] above an opposite end of the container [Fig. 2c, #16], and the downwardly oriented refiling container positions the powder outlet [Fig. 2b, #52] below the opposite end of the container [Fig 2b, #16].
As Per Claim 2, Rindy discloses wherein the connection between the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] and the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] is designed so that:
 the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is able to be connected to the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] if the powder outlet is oriented upwardly only [Fig. 2c, #52]; and
 once connected to the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14], the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is able to move relatively to the powder inlet [Fig. 2b, #32] of the tank [Fig. 2b, #14] to be oriented downwardly [Fig. 2b, #52]
As Per Claim 3, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 1, #16] comprises a removable cover [Fig. 1, #18], and the connection between the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] and the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] is designed so that:
 in the first position, the cover closes [Fig. 2b, #18] the powder outlet [Fig. 2b, #52], and in the second position, the cover [Fig. 2c, #18] is removed from the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16; Col. 4, Lines 33-40; “…the bottle cap 18 operates between a sealing position wherein fluid communication between the anesthetic bottle 16 and the adapter 20 is prevented in an open position wherein fluid communication between the anesthetic bottle 16 and the adapter 20 is allowed…”].
As Per Claim 4, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is configured to be introduced in the powder inlet [Fig. 2c, #32] of the tank [Fig. 2c, #14] according to an upwardly translation up to the first position [Fig. 2c, #52] or according to a downwardly translation down to the first position [Fig. 2b, #52].
As Per Claim 5, Rindy discloses wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] is configured to move from the first position [Fig. 2c, #52] to the second position [Fig. 2b, #52] according to a rotation [Fig. 2c, #83]
As Per Claim 6, Rindy discloses a system comprising a tank [Fig. 2a, #12] for storing a food or beverage powder and a powder refilling container [Fig. 2a, #16] for refilling the tank with the food or beverage powder [abstract], wherein: 
the tank [Fig. 2a, #12] comprises a storing chamber [Fig. 2a, #14] and a powder inlet [Fig. 2a, #32], wherein the powder inlet [Fig. 2a, #32] comprises a receiving area [Fig. 2a, 28] comprising a socket [Fig. 2a, #22], and wherein internal walls of the socket [refer to annotated Fig. 2a, #22] comprise at least one first guiding pin [Fig. 2a, #36] and/or first groove;
 the powder refilling container [Fig. 2a, #16] comprises a powder outlet [Fig. 2a, #52], wherein external walls of the powder outlet [Fig. 2a, #52] comprise at least one second guiding groove [refer to annotated Fig. 2a, #B below; the examiner is interpreting the space created between the two walls of the outlet (52) as being a groove] and/or second pin; 

    PNG
    media_image1.png
    734
    775
    media_image1.png
    Greyscale

the powder outlet [Fig. 2a, #52] of the powder refilling container [Fig. 2a, #16] and the powder inlet [Fig. 2a, #32] of the tank [Fig. 2,a #12] is designed for cooperating together [Fig. 2b, #32 & #52] in order to create a connection and a path for the food or beverage powder between the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]  and the powder inlet [Fig. 2b, #32] of the tank [Fig. 2a, #12]; 
and the connection between the at least one second guiding groove [refer to annotated Fig. 2a, #B below]and/or second pin of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #12] and the at least one first guiding pin [Fig. 2b ,#36] and/or first groove of the powder inlet [Fig. 2b ,#32]  of the tank [Fig. 2a, #12] is designed so that, once the powder inlet [Fig. 2b, #52] and the powder outlet are connected [Fig. 2b, #32], the connection enables the positioning of the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16]: 
a first position wherein the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2v, #16] is oriented upwardly relative to the tank [Fig. 2c, #12], and 
 a second position wherein the powder outlet [Fig. 2b, #52] of the powder refilling container [Fig. 2b, #16] is oriented downwardly relative to the tank [Fig. 2b, #12], and the system is configured to maintain the connection [Fig. 2c, #52 & #32] between the powder outlet and the powder inlet  [Fig. 2c, #52 & #32] as the powder outlet [Fig. 2c, #52] moves between the first position [Fig. 2b] and the second position [Fig. 2c] , and the upwardly oriented refilling container positions the powder outlet [Fig. 2c, #52] above an opposite end of the container [Fig. 2c, #16], and the downwardly oriented refiling container positions the powder outlet [Fig. 2b, #52] below the opposite end of the container [Fig 2b, #16].
As Per Claim 7, Rindy discloses wherein the receiving area  [Fig. 2c, #28] comprises a member [Fig. 2c, #26] for enabling: 
an introduction of the powder outlet [Fig. 2c, #52] of the powder refilling container [Fig. 2c, #16] in the receiving area [Fig. 2c, #28] of the tank [Fig. 2c, #14] according to a translation up to the first position [Fig. 2c, #52], and a rotational movement [Fig. 2c, #83] of the powder outlet [Fig. 2c, #52] from the first position [Fig. 2b, #52] to the second position [Fig. 2c, #52].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rindy (US 7886783) in further view of Hu (US 2013/0092711)
As Per Claim 8, Rindy discloses all limitations of the invention except wherein said the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different powders.
Hu, much like Rindy pertains to a dosing device for a powder dispenser. [abstract] 
Hu discloses the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different powders. [Par. 2; “…The dispenser usually comprises several tanks for delivering different powders for example for producing different beverages like coffee, chocolate, soups…”] 
Hu discloses the benefits of the plurality of tanks so that the operator can refill the tank with whatever powder and still maintain consistency in delivery of the powder. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the dispenser as taught by Rindy in view of the dispenser as taught by Hu to further include the dispenser comprises at least two tanks storing different powders and the powder inlets of the tanks are designed differently for being connected to different powder refilling container storing different powders to allow operator to refill the tank with whatever powder and still maintain consistency in delivery of the powder. [Par. 2]
Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rindy (US 7886783) in further view of Mendes (US 8870024)
As Per Claim(s) 15 & 17, Rindy discloses all limitations of the invention except wherein the powder outlet of the powder refilling container comprises a tube, and wherein the tube comprises a first pair of symmetric pins and a second pair of symmetric pins on external lateral sides of the tube.
Claim 16 (previously presented) The system according to Claim 15, wherein the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube.
Mendes, much like Rindy, relates to a dispensing apparatus for feeding a dispensable product. [abstract] 
Mendes discloses a tube [Fig. 13b, #17], and wherein the tube comprises a first pair of symmetric pins [Fig. 13B, #24d & #25e] and a second pair of symmetric pins [Fig. 13c, #22] on external lateral sides of the tube [Fig. 13C, #17].
Mendes discloses the benefits of the pins in that it allows movement of the chute to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the outlet as taught by Rindy in view of the pins as taught by Mendes to further include a tube, and wherein the tube comprises a first pair of symmetric pins and a second pair of symmetric pins on external lateral sides of the tube to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50]
As Per Claim(s) 16 & 18, Rindy discloses all limitations of the invention except the receiving area of the powder inlet of the at least one tank comprises a first guiding groove cooperating with the first pair of the symmetric pins of the tube, and a second guiding groove cooperating with the second pair of the symmetric pins of the tube.
discloses all limitations of the invention except wherein the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube.
Mendes, much like Rindy, relates to a dispensing apparatus for feeding a dispensable product. [abstract] 
Mendes discloses the receiving area of the powder inlet of the tank [Fig. 12, #17B] comprises a first guiding groove [Fig. 15, #23i] cooperating with the first pair of symmetric pins [Fig. 13B, #24d & #25e]  of the tube [Fig. 12, #17A], and a second guiding groove  [Fig. 12, #A below] cooperating with the second pair of symmetric pins [Fig. 13c, #22] of the tube [Fig. 12, #17A].
Mendes discloses the benefits of the pins in that it allows movement of the chute to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the outlet as taught by Rindy in view of the pins as taught by Mendes to further include the receiving area of the powder inlet of the tank comprises a first guiding groove cooperating with the first pair of symmetric pins of the tube, and a second guiding groove cooperating with the second pair of symmetric pins of the tube to allow dispensing to selectively positions and vary the flow of the dispensed product. [Col. 8, Lines 44-50]
Response to Arguments
Applicant’s arguments filed 06/05/2022 have been fully considered but are not considered persuasive. 
Applicant asserts that Rindy discloses a system for the delivery of a liquid anesthetic agent to a sump of an anesthetic vaporizer and therefore fails to disclose or suggest a system comprising a tank for storing a food of beverage powder and a powder refilling container. 
The Examiner respectfully disagrees. Nothing in the disclosure of Rindy suggests that the tank cannot be adapted to store a powder and/or food substance, considering the structure of Rindy is identical to that of the instant application. 
Applicant asserts that Rindy fails to disclose a socket, wherein the internal walls of the socket comprise at least one first guiding pin and/or groove, as the projection (36) of Rindy causes the valve (30) to open when positioned within the filler spout 22 and is not a guiding pin, as the vaporizer end (52) is not a guiding groove. 
The examiner respectfully disagrees. The prior art explicitly discloses that firstly “…As the adapter 20 is inserted further into the filler adapter 22, the vaporizer end 52 of the adapter 20 pushes on the projection 36 in the direction of arrow 74 which is towards the pivot point 26 of the filler assembly 24. The force in the direction of arrow 74 overcomes the biasing force created by the spring 34 such that the filler valve 30 is moved from the sealing position, into an open position thereby opening fluid communication between the adapter 20, filler spout 22, and the filler assembly 24….” [Col. 5, Lines 22-35] That is, the reference clearly discloses that due to ends of the vaporizer (grooves), which includes the groove as shown in the annotated Figure below, pushes on the projection (guiding pin), fluid communication is created to the filler assembly.  As clearly shown, the annotated portion of the Figure was to further exemplify that the grooves are part of the vaporizer end. 

    PNG
    media_image1.png
    734
    775
    media_image1.png
    Greyscale


Applicant further asserts that the projection (36) and the vaporizer end (52) does not provide a connection that enables the positioning into a first and second position as required by the pending claims, as the movement between the first and second position is provided by a pivot point 26 and rail 76 having an outer came surface. 
The examiner respectfully disagrees. The claim reads “…once the powder inlet and the powder outlet are connected, the connection enables the positioning of the powder outlet of the powder refilling container…” That is, the claim requires that a connection be made between a powder outlet and inlet to enable positioning, and does not specify the mechanisms that cause the movement. As clearly shown above, without the connection between the two inlets and outlets, no movement would be possible as no connection would be made. 
Applicant further asserts that Hu discloses a device to dose/dispense a dose of powder and not a refilling device. The examiner would like to note that the inclusion of Hu was to show that it is known to have multiple tanks to store/dispense multiple powders, and not the specific moving mechanisms that would allow a “refill”. 
Moroever, Applicant asserts similarly for Mendes, as Applicant asserts that there would have been no reason to modify Rindy, as Mendes does not refill a tank. The inclusion of Mendes was to show that the connection between to tanks/containers using a symmetrical pins and tube is known in the art, and not regarding the ability to refill a tank/container. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                  
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761